January 30, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                         CHRISTINE KOLIUS, Appellant

NO. 14-12-00367-CV                           V.

       CENTER POINT ENERGY HOUSTON ELECTRIC LLC, Appellee
                 ________________________________

      This cause, an appeal from the judgment in favor of appellee Center Point
Energy Houston Electric LLC, signed January 12, 2012, and made final by a
severance order signed March 15, 2012, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED. We order appellant Christine Kolius to
pay all costs incurred in this appeal. We further order this decision certified below
for observance.